{¶ 14} I respectfully dissent from the majority and would reverse the trial court's award of attorney fees of $2,000 to New World in connection with its successful motions to dismiss and for sanctions. There is no evidentiary correlation between the attorney fees New World presented at the hearing, which amounted to $27,164.50, and the $2,000 the trial court awarded. Because the trial court acted arbitrarily and abused its discretion, I would reverse the trial court's whimsical award of $2,000. *Page 505